Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 4, 6, 9, 10, 11, 13, 14, 16, 19, 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rastegardoost et al. (US 2020/0267764).
For claim 1, Rastegardoost teaches: A method performed by a user equipment (UE) in a wireless network (see at least 0192, fig. 1-3, UE and BS comprise processor/memory for wireless communication), comprising:
receiving, from a base station, configuration information for a serving cell (see at least 0401, UE may receive DCI comprising configuration information);
identifying, from the configuration information, a downlink control information (DCI) format that includes a channel occupancy duration (CO duration) field for the serving cell (see at least 0401, 0336, DCI may comprise slot format indicator indicating COT structure including COT length and number of slots/symbols);
detecting the DCI format (see at least 0305, 0335, DCI may comprise a DCI format e.g. format 2_0); and
determining, from the CO duration field for the serving cell included in the DCI format, a channel occupancy in a time domain for the serving cell at a symbol-level granularity (see at least 0401, COT structure may indicate direction of each symbol and number of symbols, comprising symbol-level information).
For claim 3, Rastegardoost teaches claim 1, Rastegardoost further teaches: wherein the CO duration field specifies a time-domain ending symbol position of the channel occupancy (see at least 0401, COT structure may indicate number of slots/symbols and an end of the COT).
For claim 4, Rastegardoost teaches claim 1, Rastegardoost further teaches: wherein the CO duration field specifies a duration of the channel occupancy in symbols (see at least 0401, COT structure may indicate COT length and number of slots/symbols (duration)).
For claim 6, Rastegardoost teaches claim 1, Rastegardoost further teaches: wherein the CO duration field specifies one or more CO durations for corresponding one or more serving cells (see at least 0401, 0335, a given SFI may correspond to a given serving cell, thus COT structure may correspond to a serving cell).
For claim 9, Rastegardoost teaches claim 1, Rastegardoost further teaches: wherein the DCI format is detected in a group-common physical downlink control channel (GC-PDCCH) (see at least 0335, DCI may be received in group-common-PDCCH).
For claim 10, Rastegardoost teaches claim 1, Rastegardoost further teaches: wherein the wireless network is a 5G NR-U network (see at least 0372-0373, network may be new radio NR).
Claim 11 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 16 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 20 recites an apparatus substantially similar to the method of claim 10 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2, 12 rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2020/0267764) in view of 3GPP TSG RAN WG1 #98bis (R1-1910457).
For claim 2, Rastegardoost teaches claim 1, but not explicitly: further comprising: in response to a determination from the configuration information that the DCI format does not include the CO duration field, determining, from a slot format information (SFI)-index field for the serving cell included in the DCI format, the channel occupancy in the time domain for the serving cell at a slot-level granularity.  R1-1910457 from an analogous art teaches (see at least section 3, SFI states may indicate UL/DL configuration and may be used alternative to a COT duration value, thus slot format index may be used when COT duration is not included; Rel-15 SFI granularity of a slot format is a slot).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate R1-1910457 to the system of claim 1, so DCI may comprise a slot granularity SFI state instead of COT duration, as suggested by R1-1910457.  The motivation would have been to facilitate slot format indication by implementing a Rel-15 SFI index to configure slot information (R1-1910457 section 3).
Claim 12 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 5, 15 rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2020/0267764) in view of Lu et al. (US 2019/0349180).
For claim 5, Rastegardoost teaches claim 1, but not explicitly: further comprising: receiving, from the base station, higher layer signaling indicating a starting bit of the CO duration field in the DCI format.  Lu from an analogous art teaches (see at least 0284-0286, UE may be provided with location of SFI in DCI format via higher layer parameter (signaling) positionInDCI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lu to the system of claim 1, so UE may be configured with location of SFI (COT duration) field in DCI format via higher layer parameters e.g. positionInDCI, as suggested by Lu.  The motivation would have been to facilitate DCI reception by configuring known locations for DCI format fields (Lu 0284-0286).
Claim 15 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 7, 17 rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2020/0267764) in view of Chen et al. (US 2020/0137793).
For claim 7, Rastegardoost teaches claim 1, but not explicitly: wherein the CO duration starts from a slot in which the UE detects the DCI format.  Chen from an analogous art teaches (see at least 0150 and fig. 8, DCI containing COT information may be transmitted in the first slot of the COT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 1, so the COT starts in a slot where the DCI format is received, as suggested by Chen.  The motivation would have been to facilitate COT configuration by transmitting DCI format according to the start of the COT (Chen fig. 8).
Claim 17 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.

Claim 8, 18 rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2020/0267764) in view of 3GPP TSG RAN WG1 #98bis (R1-1910817).
For claim 8, Rastegardoost teaches claim 1, but not explicitly: wherein the DCI format includes both the CO duration field and a slot format information (SFI)-index field.  R1-1910817 from an analogous art teaches (see at least page 3, T-domain channel occupancy indication, SFI and remaining COT may both be signaled separately).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate R1-1910817 to the system of claim 1, so the DCI format includes separate SFI and remaining COT time/duration fields, as suggested by R1-1910817.  The motivation would have been to enhance slot configuration by indicating SFI and remaining COT to configure COT slots (R1-1910817 page 3, fig. 1).
Claim 18 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kwak et al. (US 2020/0145972) discloses monitoring downlink control channels for unlicensed operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467